            Case 1:20-cv-04728-JPO Document 10 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 INTERNATIONAL REFUGEE
 ASSISTANCE PROJECT, INC.,
                       Plaintiff,                                  20-CV-4728 (JPO)

                      -v-                                                ORDER

 UNITED STATES DEPARTMENT OF
 STATE,
                     Defendant.



J. PAUL OETKEN, District Judge:

       This case arises under the Freedom of Information Act, Title 5, United States Code,

Section 552. It is hereby ORDERED that counsel for all parties appear for a telephonic initial

status conference with the Court on August 26, 2020 at 11:00 a.m. Counsel for the parties

should dial (888) 557-8511 at the scheduled time. The access code is 9300838. Interested

members of the public may dial in but are asked to mute their phones.



        IT IS FURTHER ORDERED that, at least three business days prior to the date of the

conference, the parties submit a joint letter, not to exceed five (5) pages, providing the following

information in separate paragraphs:


       1.       A brief description of the nature of the action and the principal defenses
                thereto;

       2.       A brief description of all contemplated and/or outstanding motions;

       3.       A proposed schedule for the case going forward; and

       4.       Any other information that the parties believe may assist the Court in
                advancing the case to settlement or other resolution, including, but not



                                                  1
  Case 1:20-cv-04728-JPO Document 10 Filed 07/28/20 Page 2 of 2




      limited to, a description of any dispositive or novel issue raised by the
      case.

SO ORDERED.

Dated: July 27, 2020
New York, New York

                                     ____________________________________
                                                J. PAUL OETKEN
                                            United States District Judge




                                        2
